                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



 UNITED STATES OF AMERICA,
                                                        CR 09-21-BU-DWM
                      Plaintiff,
                                                              ORDER
        vs.

 SHANNA CHRISTINE DEVORE,

                     Defendant.


      Defendant Shanna Christine Devore's Unopposed Motion for Early

Termination of Supervised Release is now before the Court. (Doc. 43.) Having

considered the factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and

Defendant's arguments, the Court is satisfied that early termination is warranted

by "the interest of justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant's motion (Doc. 43) is

GRANTED. As of the date of this Order, Defendant's supervision is terminated.

      Dated this ~        y of March, 2019.




                                                        lloy, District Judge
                                                         istrict Court
